 



EXHIBIT 10.43
February 26, 2007
Raj Nathan
Chief Marketing Officer
(Delivered by hand)
Dear Raj:
This is to inform you of your 2007 compensation as approved by the Sybase, Inc.
Compensation Committee:

  1.   Cash Compensation (effective January 1, 2007)

  1.   Annual base salary: $386,568     2.   Incentive bonus target: $262,866  
  3.   Total target cash compensation (TTC): $649,434

The terms of the incentive bonus are set out in the Executive Leadership Team
Incentive Plan.

  2.   Long-Term Incentives

  (a)   Sybase Stock Option Grant (4-year vest)

  •   10,500 options

  (b)   Restricted Stock Grant (performance vest)

  •   8,600 shares

  (c)   Restricted Stock Grant (time vest)

  •   4,700 shares

The vesting terms are set out in the relevant equity award grant agreement.
I also want to take this opportunity to thank you for your contributions in
2006. I look forward to your support and contributions in 2007.
Sincerely,

     
/s/ John S. Chen
   
John S. Chen
   
Chairman, CEO and President
   

     CC: HR File

 